Pee Cubiam.
This is an action brought by Patrick H. Hyland against F. C. Bishop for the possession of certain real estate in the city of Minneapolis. The trial court found in favor of the plaintiff. It appears that on June 6, 1905, the Minneapolis Brewing Company, being the owner of certain premises in the city of Minneapolis, leased the same to William C. Fust for a period of three years from May 1, 1905. The lease contained a provision for an extension of the term at the option of the lessee; but the court found that the lessee never availed himself of the privilege, and the lease expired May 1, 1908. Before that date the appellant, Bishop, obtained a lease from the assignees of Fust; but his rights, whatever they were, came to an end at the expiration of his lessor’s term. Thereafter, on June 8, 1908, the brewing company leased the same premises to the respondent, Hyland, who on July 1, 1908, leased the two upper floors of the building to the appellant, Bishop, for the term of one month. On the same day Hyland served a notice on Bishop to vacate the premises on or before August 1, 1908. This was not done, and the present action was commenced. Bishop attempted to assert rights under the lease which he had obtained from Fust’s assignees. The court properly found in favor of the plaintiff, and the judgment is affirmed.